By the Cov,rt.

After the decision upon the former appeal, (40 Minn. 176, 41 N. W. Rep. 935,) the trial court, upon defendant’s application, made additional findings upon the evidence received un*494der his counterclaim, whereby he claims to be entitled to be allowed in this action for the value of certain articles of personal property used or retained by the plaintiff. Upon the counterclaim, however, the court finds adversely to the defendant. We are of the opinion that the record presents sufficient evidence to support the finding of the trial court upon that matter, and as there is no other question upon this appeal the judgment must be affirmed.